It appears that this is an attack upon the right of the state of Oklahoma, lessor, by a prior lessee, praying that certain actions, with relation thereto be declared void, and seeking a restraining order preventing the collection of a sum in excess of $50 per annum.
A motion to dismiss has been filed upon the grounds that the plaintiff in error has failed to comply with rule 26 of this court (87 Okla. xix), and for the further reason that the appeal is frivolous.
The rule of the court as above set out is not complied with. Neither do any authorities cited by plaintiff in error tend to support the character of relief sought by plaintiff in the court below, and denied by the trial court on the sustaining of the demurrer, and this case should be dismissed on the merits under the rule.
No case cited suggests by rule or dicta that the appellant's attempt to interfere with the right of the state of Oklahoma to proceed in the leasing of its land can be so indulged.
The only cases cited by the plaintiff in error on public lands hold against him in principle. Price v. Magnolia Petroleum Co., 267 U.S. 415. 69 L.Ed. 689; Wilhite v. *Page 24 
Cruce, 70 Okla. 70, 172 P. 962. The case is dismissed.
Note. — See under. (1) R. C. L. Pocket Part, title "Appeal," § 143.